Citation Nr: 0023069	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

3.  Entitlement to an increased (compensable) evaluation for 
a skin disorder.

4.  Entitlement to an increased evaluation for residuals of a 
back injury, including lumbar scoliosis and degenerative 
changes, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
prostatitis and increased evaluations were denied for 
sinusitis, a skin disorder, and residuals of a back injury.  


FINDINGS OF FACT

1.  Prostatitis is not currently manifested.  

2.  There is no current evidence of a chronic sinusitis 
disability or symptomatology associated with sinusitis.  

3.  The service-connected skin disorder is manifested by 
complaints of itching and objective findings of erythematous 
skin lesions of the feet, ankles, back, and buttocks.  

4.  The service-connected back disability is manifested by 70 
degrees of lumbar flexion, 20 degrees of lateral bending to 
each side, and 20 degrees of backward extension, with no 
evidence of muscle spasm or tenderness.  









CONCLUSIONS OF LAW

1.  The claim for service connection for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2.  The schedular criteria for an increased (compensable) 
evaluation for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1999).  

3.  The service-connected skin disorder is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (1999).  

4.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for the service-connected 
residuals of a back injury, to include lumbar scoliosis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71(a) (1999), Diagnostic Codes 5010, 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for prostatitis

The veteran contends that service connection is warranted for 
prostatitis.  He has indicated his belief that prostatitis 
should be rated as 0 percent disabling, even though it 
doesn't bother him that much, as it was diagnosed on active 
duty.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for prostatitis.  
Specifically, the veteran has failed to show that prostatitis 
or any other disability of the prostate is currently 
manifested.  Service medical records show a diagnosis of 
prostatitis in November 1991, at which time he was treated 
with antibiotics.  However, there is no evidence of post-
service treatment for prostatitis or continuity of 
symptomatology from the time of service to the present.  
Furthermore, there is no evidence of a diagnosis of 
prostatitis during the entire appeal period.  On VA 
examination in June 1998, prostate examination was normal and 
the prostate was small, soft, and non-tender.  Genitourinary 
examination was normal and an assessment of "no diagnosis" 
is shown.  

Thus, the record does not include competent medical evidence 
indicating that prostatitis is currently manifested.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  

The veteran contends that he currently has pain and 
discomfort, which he has attributed to prostatitis.  However, 
as a layman the appellant is not competent to offer opinions 
on medical causation or diagnosis, and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's own assertions regarding a current diagnosis of 
prostatitis cannot serve as competent evidence of the current 
manifestation of such a disability.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present competent evidence of the 
current manifestation of the claimed disability.  As such, 
the requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for prostatitis is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Statement of the Case, issued in October 1998, in which the 
veteran was notified that medical evidence of a current 
prostate disability was needed to well ground his claim.  

Because the Board will not reach the merits of the 
appellant's claim, application of the benefit-of-the-doubt 
rule need not be addressed. See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes the contentions of the veteran's 
representative, to the effect that a new examination is 
warranted and that an opinion should be sought as to the 
relationship between prostatitis and military service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist an appellant in 
developing a claim which is not well-grounded. Morton v. 
West, 12 Vet. App. 477 (1999).  The appellant's 
representative has also requested that if the Board concludes 
that the appellant's claims are not well grounded, the Board 
must ensure that the RO has complied with the provisions of 
the M21-1 which require full development of all claims prior 
to the well-grounded determination. However, in Morton, 
supra,  the Court held that the cited manual provisions were 
in direct contravention of the command of 38 U.S.C.A. § 5107 
and are thus void.  


Increased Evaluations

Initially, the Board finds that the veteran's increased 
evaluation claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

Sinusitis

The veteran contends that a compensable evaluation is 
warranted for his service-connected sinusitis.  It is his 
belief that sinusitis should be rated as 10 percent 
disabling, as this condition bothers him several times a year 
and he takes over the counter medication as treatment.  

In September 1992, service connection was granted for 
sinusitis, with the assignment of a zero percent 
(noncompensable) rating under Diagnostic Code 6510.  
Under Diagnostic Code 6510, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.   

On VA examination in June 1998, the veteran stated that he 
drives all over the country in his job as a truck driver, and 
that he has no problems with his nose or face when he is in 
the West or Arizona where it is dry.  When in the East, 
however, his nose will often stop up and he develops some 
nasal congestion and some headaches.  He also stated that he 
sometimes has some thick nasal drainage.  He indicated that 
he does not require antibiotics for this.  In the past, he 
had used nasal sprays, and he occasionally used a 
decongestant or an antihistamine, neither of which seemed to 
help a great deal.  He was not having any real problems on 
the day of examination and he had not undergone previous 
surgery or evaluation by an ear, nose, and throat doctor.  

Nasal examination showed no obstruction in the nose.  The 
nasal airway was good on both sides.  There was no turbinate 
hypertrophy, polyps, cysts, or growths.  There were no 
significant nasal deviations; although there was a slight 
deviation it was not clinically significant.  There was no 
tenderness, purulent discharge, or crusting.  The remainder 
of the head and neck evaluation of the nose, sinus, larynx, 
and pharynx was within normal limits.  CT scan of the sinuses 
showed no inflammation in any of the paranasal sinuses.  The 
osteomeatal complex appeared normal on both sides and there 
were no demonstrated intranasal lesions.  The examiner 
provided an impression of intermittent headaches, some nasal 
congestion, possibly some intermittent rhinitis, but on 
examination no evidence of chronic sinusitis or chronic 
rhinitis and no lesion, tumors, polyps, or cysts.  

A paranasal sinuses x-ray report shows findings of no soft 
tissue abnormality in or about the paranasal sinuses.  
Osteomeatal units were widely patent and there was mild 
rightward deviation of the bony nasal septum.  There were 
concha bullosa of the middle turbinate on the right.  An 
impression of minimal rightward deviation of the bony nasal 
septum is shown.  The study was otherwise unremarkable.  

Having reviewed the record, the Board has determined that the 
evidence does not warrant the assignment of a compensable 
evaluation for the veteran's service-connected sinusitis.  
Specifically, on examination in 1998 there was no evidence of 
a chronic sinusitis disability.  The veteran has indicated 
that he has not been evaluated by a physician for sinusitis 
and that he has not required the use of antibiotics as 
treatment for his symptoms.  In addition, there is no 
evidence indicating that he experiences three to six non-
incapacitating episodes of sinusitis per year.  Thus, the 
requirements for a compensable evaluation under Diagnostic 
Code 6510 are not met.   

The veteran has indicated that he is bothered by sinusitis 
"several times a year," and that he takes over the counter 
medication as treatment.  At the time of his VA examination, 
he stated that his nose will often stop up, he develops some 
nasal congestion and some headaches, and that he sometimes 
has some thick nasal drainage.  The veteran is competent to 
report on that for which he has personal knowledge, to 
include his symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the veteran has not indicated that he 
experiences these episodes of symptomatology at a frequency 
of three to six times per year.  

Furthermore, as a layman, the veteran is not competent to 
render opinions as to medical causation or diagnosis, and 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Thus, while the veteran is 
competent to report on his symptomatology, his own testimony 
does not constitute competent evidence that sinusitis has 
been the cause or diagnosis for the episodes of 
symptomatology which he has described.  As noted, there was 
no evidence of chronic sinusitis on examination and x-rays 
were negative for sinus abnormalities.  Furthermore, the 
examiner attributed the veteran's symptoms to "possibly some 
intermittent headaches, some nasal congestion, and some 
intermittent rhinitis."  Thus, the veteran's reported 
symptomatology has been attributed to factors other than the 
service-connected disability.  According to 38 C.F.R. § 4.14 
(1999), the Board may not consider symptomatology associated 
with nonservice-connected disorders in determining the 
appropriate evaluation for a service-connected disability.  

In the Board's view, the available evidence does not indicate 
the manifestation of sinusitis symptomatology which would 
warrant the assignment of a compensable rating under 
Diagnostic Code 6510.  Therefore, the Board finds that the 
preponderance of the evidence weighs against a finding that 
an increased (compensable) evaluation is warranted for the 
service-connected sinusitis.  Accordingly, the veteran's 
claim for an increased evaluation is denied.  As the 
preponderance of the available evidence is unfavorable, there 
is no doubt to be resolved.  Gilbert, supra.


Skin disorder

The veteran contends that compensable evaluation is warranted 
for his service-connected skin disorder.  It is his belief 
that a 10 percent rating is warranted as the condition is 
over an exposed area with itching.  

In September 1992, service connection was granted for a skin 
condition of the arms, hands, feet, and groin area, and a 
zero percent (noncompensable) evaluation was assigned for 
this disability under Diagnostic Code 7899-7806.  The use of 
Diagnostic Code 7899 indicates a rating by analogy.  
38 C.F.R. § 4.20 (1999).  Diagnostic Code 7806 pertains to 
evaluation of eczema, and a noncompensable evaluation is 
warranted for slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. 38 C.F.R. § 4.118 (1999).

On VA skin examination in June 1998, the veteran reported 
that he has had skin rashes since the mid-1970's, and he 
currently had a rash on his hands, feet, back, and forearms.  
He stated that he had blisters on his hands and he was using 
no medication for this problem.  Examination revealed 
erythematous, slightly raised lesions 1mm to 2mm in size over 
the dorsal feet and around the ankles.  He had similar 
lesions, slightly more raised and some slightly larger, at 
the midline of his back extending into the buttocks.  He had 
raised whitish papules of the left forearm with some scarring 
suggesting possible old scabies infection of that arm.  There 
was some slight redness and roughness of the skin at the 
bases in the palms at the thumbs of both hands.  As far as 
the examiner could see, the skin lesions did not interfere 
with function.  The examiner provided a diagnosis of skin 
lesions.  

Having reviewed the record, the Board has concluded that the 
available evidence supports the assignment of a 10 percent 
rating for the service-connected skin disorder which is 
currently diagnosed as skin lesions.  On VA examination, the 
veteran reported that he continually experiences rashes on 
multiple areas of his body.  Physical findings included 
lesions on the feet and ankles and the midline area of the 
back, extending to the buttocks.  Additional findings 
included redness and roughness of the skin of the hands.  In 
the Board's view, the evidence indicates that the veteran's 
skin pathology includes involvement of an extensive area, as 
skin lesions are manifested on the feet, ankles, back, and 
buttocks.  Furthermore, these lesions are shown to be 
erythematous and the veteran has reported itching. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  There also appears to be 
minimal involvement of an exposed area (the thumbs).  Thus, 
the Board finds that veteran's skin pathology is consistent 
with an evaluation of 10 percent disabling under Diagnostic 
Code 7899-7806.  As the veteran has argued that a 10 percent 
rating is warranted for this disability, the Board's decision 
herein constitutes a complete grant of the benefits sought on 
appeal.  


Residuals of a back injury, including lumbar scoliosis

The veteran contends that an evaluation of 20 percent 
disabling is warranted for his service-connected back 
disability, as he experiences limitation of motion with 
stooping and several times a year of discomfort.  

In December 1991, service connection was granted for low back 
strain, recurrent, with degenerative changes, with the 
assignment of a 10 percent rating under Diagnostic Code 5295-
5010.  In September 1992, the diagnosis was changed to back 
injury with lumbar scoliosis with degenerative changes.  
Diagnostic Code 5010 provides that evaluations for 
degenerative arthritis are on the basis of limitation of 
motion of the part affected, which in this case is the lumbar 
spine.  Diagnostic Code 5292 provides disability evaluations 
based on objective evidence of limitation of motion of the 
lumbar spine which is slight (10 percent disabling), moderate 
(20 percent disabling), and severe (40 percent disabling).  

Diagnostic Code 5295 pertains to lumbosacral strain, and 
provides an evaluation of 10 percent disabling based on 
objective evidence of characteristic pain on motion.  Where 
the objective evidence shows muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position, an evaluation of 20 percent disabling is 
warranted.  An evaluation of 40 percent disabling is 
warranted where the lumbosacral strain is shown to be severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

An October 1990 physical evaluation board report shows 
diagnoses of low back pain with degenerative joint disease of 
the spine and nerve root irritation with significant left leg 
symptoms.  On VA examination in 1992, a diagnosis of back 
injury with lumbar scoliosis is shown.  

On VA spine examination in June 1998, the veteran indicated 
that his back pain is confined to the lower back at the 
waistline and does not radiate.  He stated that the back 
bothers him if he does a lot of squatting or lifting and 
occasionally, he has numbness in both legs down to the feet.  
He indicated that he uses over-the-counter Ibuprofen, up to 
30 or 40 tablets every one to two weeks, according to how 
active he tries to be.  There was no kyphosis and no 
scoliosis, and there were no lumbar scars.  There was normal 
lumbar flexion, no tenderness, and muscle spasm.  He had 20 
degrees of lateral bending to either side with 20 degrees of 
backward extension and 70 degrees of forward flexion.  
Straight leg raises were negative sitting and elevation 
supine to 70 degrees bilaterally caused low back discomfort.  
He could rise from a chair and got on and off the examination 
table without problems.  He moved sitting to lying and back 
again without difficulty.  He walked unassisted without a 
limp and tandem walked.  Strength was 5/5 in all parts.  
There was no asymmetrical wasting.  He bore weight on each 
leg separately and walked on his toes and heels.  Reflexes 
were -1 and symmetrical.  He responded appropriately to 
pinprick, vibration, and light touch throughout.  The 
examiner provided a diagnosis of modest limited range of 
motion of the lumbar spine with no degenerative changes on x-
ray.  

A lumbar spine x-ray report shows that the spine appeared 
slightly sclerotic and the lordosis appeared slightly 
diminished. The height of the bodies and disc spaces was 
unremarkable.  There was no obvious spondylosis or other 
gross abnormality.  An impression of mild levoscoliosis is 
shown.  

Having reviewed the record, the Board has concluded that the 
evidence does not warrant the assignment of an evaluation in 
excess of 10 percent disabling for the veteran's service-
connected back disability.  Specifically, VA examination 
revealed normal lumbar flexion, with no evidence of 
tenderness and no muscle spasm.  He had 70 degrees of 
flexion, 20 degrees of lateral bending to each side, and 20 
degrees of backward extension.  In the Board's view, these 
objective findings are not indicative of moderate limitation 
of motion of the lumbar spine which would warrant the 
assignment of a 20 percent rating under Diagnostic Code 5292.  
In addition, there is no evidence of muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, which would warrant the assignment of 
a 20 percent rating under Diagnostic Code 5295.  Therefore, 
the symptomatology associated with the service-connected back 
disability does not satisfy the criteria for a rating in 
excess of 10 percent under the pertinent diagnostic criteria.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the 
holding in Deluca, supra.  There is no evidence of more 
motion than normal, as the veteran is shown to have modest 
limitation of motion in the lumbar spine.  Furthermore, there 
is no evidence of incoordination, as the veteran could rise 
from a chair and got on and off the examination table without 
problems, he moved sitting to lying and back again without 
difficulty, and he walked unassisted without a limp.  In 
addition, strength was 5/5, there was no asymmetrical 
wasting, reflexes were symmetrical, and he bore weight on 
each leg separately and walked on his toes and heels.  Thus, 
there is no evidence of weakened movement.  

The veteran has reported that he has back pain in the lower 
back at the waistline and that the back bothers him if he 
does a lot of squatting or lifting and occasionally.  As a 
layman, the veteran is competent to report on that for which 
he has personal knowledge, to include his symptomatology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
does not find evidence of excess fatigability or pain on 
movement which would warrant the assignment of an evaluation 
in excess of 10 percent disabling on the basis of functional 
loss, based on the objective findings 
and the level of functional ability which was demonstrated on 
VA examination.   

The Board finds no basis for evaluation of this claim under 
Diagnostic Codes 5286 or 5289, as there is no evidence of 
lumbar spine ankylosis.  The Board also finds no basis for 
the assignment of a higher rating under Diagnostic Code 5293.  
The veteran has indicated that he occasionally has numbness 
in his legs and feet; however, there is no evidence of 
recurring attacks of intervertebral disc syndrome which would 
warrant the assignment of a higher rating under the criteria 
found in Diagnostic Code 5293.  Lastly, separate ratings are 
not available under either Diagnostic Code 5292 or Diagnostic 
5295, as each of these diagnostic codes contemplates limited 
motion and the assignment of separate ratings is therefore 
prohibited by 38 C.F.R. § 4.14 (1999) (the evaluation of the 
same disability or manifestations thereof under various 
diagnosis is to be avoided).

For the reasons stated above, therefore, the Board finds that 
an evaluation in excess of 10 percent disabling is not 
warranted for the veteran's service-connected back 
disability, and accordingly, the claim for an increased 
evaluation is denied.  As the preponderance of the evidence 
is unfavorable, there is no doubt to be resolved.  


ORDER

Service connection for prostatitis is denied.  

An increased (compensable) evaluation is for sinusitis is 
denied.  

An evaluation of 10 percent disabling is granted for the 
service-connected skin disorder, subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent disabling for the 
service-connected residuals of a back injury, to include 
scoliosis and degenerative changes, is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

